HANSEN, Judge,
concurring in result:
The “date of injury” is simply irrelevant when and if more than one employer or carrier is responsible for the cumulative trauma injury of an employee. In fact, the concept of establishing a “date of injury” is the antithesis of apportionment of liability among successive employers.
Accordingly, I concur only in the result under the facts presented here. I am compelled to write separately because the Workers’ Compensation Court failed to allocate and apportion liability for benefits and medical expenses to be afforded Claimant. There is uncontroverted evidence that Petitioner, State Insurance Fund, did not provide coverage during a portion of Claimant’s employment, including the date of Claimant’s last exposure to work related trauma with Employer.1 In view of this evidence, the Workers’ Compensation Court erred in failing to direct the parties, for the purpose of apportionment of liability, to submit further medi*1160cal evidence to determine what portion of Claimant’s disability occurred during Petitioner’s coverage.
However, Petitioner failed to preserve that issue for our consideration, and we are thus precluded from directing the court to remediate its error. Petitioner has neither argued for, nor presented evidence to support, apportionment of liability between itself and Employer.
By asserting the “last injurious exposure rule” as its singular theory of assigning liability, Petitioner presented the Workers’ Compensation Court with only an “either/or” argument for the determination of sole liability, and continues to assert that position here. Clearly, the “last injurious exposure rule” does not apply to cumulative trauma cases for purposes of determining liability.2 With the failure of its single appellate contention— to assign sole liability to Employer under the “last injurious exposure rule” — Petitioner is left to assume sole liability on its own.
Nevertheless, I remain committed to the proposition that apportionment of liability for cumulative trauma injuries is appropriate and legally proper where supported by competent medical evidence. This proposition is supported by holdings of the Court of Appeals and Supreme Court.
In Pauley v. Lummus Construction, 836 P.2d 692 (Okla.App.1992), the Court of Appeals first rejected application of the “last injurious exposure rule” for cumulative trauma injuries, and instead found apportionment of liability to be appropriate. In Parks v. Kerr Glass, 880 P.2d 408 (Okla.App.1994) (cert. denied) and Kerr Glass Co. v. Wilson, 880 P.2d 414 (Okla.App.1994) (cert. denied), the Court of Appeals reiterated the appropriateness of apportionment of liability in cumulative trauma cases, when apportionment was based on competent medical evidence as to the degree of impairment caused by job tasks with each employer.
In Ball-Incon Glass v. Adams, 894 P.2d 439 (Okla.App.1995) (cert, denied), the Court of Appeals held successive employers liable for all benefits deriving from cumulative trauma injuries in such proportion as may be adjudicated by the Workers’ Compensation Court based upon competent medical evidence. Apportionment of liability for cumulative trauma injury may be made between successive insurers, as well as between successive employers. State Insiirance Fund v. Hartford Insurance Co., Appeal No. 82,471, (Okla.App.1995) (cert. pending).
While one panel of the Court of Appeals, in Oklahoma Petroleum Workers’ Compensation Association v. Mid-Continent Casualty Co., 887 P.2d 335 (Okla.App.1994) (cert. denied), held sole liability may be assigned for cumulative trauma injuries under the awareness doctrine, I find that holding is inconsistent with, and implicitly overruled by, the Supreme Court in its subsequent opinion in Red Rock Mental Health v. Roberts, 65 O.B.J. 4047, — P.2d - (Okla.1994) (rehearing pending). There, the Supreme Court expressly repudiated application of the last injurious exposure rule to cumulative trauma injuries. The Supreme Court, in Red Rock, at 4049, did not, however, then hold that liability was to be determined by application of the awareness doctrine, but rather found that “[i]n a cumulative trauma case, which of two or more successive employers pays benefits, and how much each pays, are questions of fact for the Workers’ Compensation Court”.
Although determination of a “date of injury” may be relevant for some purposes under the Workers’ Compensation Act, such as statute of limitations and rate of compensation, it has no significance in the allocation of liability among employers or their insurance earners for cumulative trauma injuries. Such allocation is made purely as a question of fact where competent medical evidence establishes employment related injury during the respective periods of employment or coverage.

. The Workers’ Compensation Court refused to hear the controversy over coverage, finding that was a contractual dispute for the district court.


. See, e.g. Kerr Glass Co. v. Wilson, 880 P.2d 414 (Okla.App.1994) (cert. denied) and Oklahoma Petroleum Workers’ Compensation Association v. Mid-Continent Casualty Co., 887 P.2d 335 (Okla. App.1994) (cert. denied). Also see, Red Rock Mental Health v. Roberts, 65 O.B.J. 4047, — P.2d- (Okla.1994) (pending rehearing).